MEMORANDUM**
Gregory McKinney appeals the district court’s denial of leave to file in forma pauperis his 42 U.S.C. § 1983 complaint for declaratory relief and damages. We review the denial of in forma pauperis status for abuse of discretion. See Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Because McKinney’s claim that deputy sheriffs prevented him from being present in the courtroom for all the proceedings in his state criminal trial would, if successful, necessarily invalidate his conviction, his section 1983 complaint is not cognizable. See Edwards v. Balisok, 520 U.S. 641, 644-48, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997). Accordingly, the district court did not abuse its discretion in denying McKinney in forma pauperis status. See 28 U.S.C. § 1915; see also O’Loughlin v. Doe, 920 F.2d 614, 617 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.